DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10840369. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, U.S. Patent No. 10840369 recites: a semiconductor device, comprising: 
a drift layer of a first conductivity type (see claim 1, line 2); 
a current spreading region of the first conductivity type provided on the drift layer and having a higher impurity density than the drift layer (see claim 1, lines 3-4); 
a base region of a second conductivity type provided on the current spreading region (see claim 1, line 5); 
a base contact region of the second conductivity type provided in a top part of the base region and having a higher impurity density than the base region (see claim 1, lines 6-7); 
an electrode contact region of the first conductivity type provided in a top part of the base region that is laterally in contact with the base contact region, the electrode contact region having a higher impurity density than the drift layer (see claim 1, line 10); 
a relaxation region of the second conductivity type having a higher impurity density than the base region and contacting a bottom surface of the base region (see claim 1, lines 11-12); and 
a MOS gate structure having a gate electrode and a gate insulating film sandwiched between the gate electrode and a face of the base region so as to create a channel adjacent to the face of the base region (see claim 1, lines 13-15), 
wherein a density of a second conductivity type impurity element in the base contact region is at least two times as much as a density of a first conductivity type impurity element in the electrode contact region (see claim 1, lines 16-18), and 
wherein the density of the second conductivity type impurity element in the base contact region is equal to or greater than 1x 10^20 cm-3, and the density of the first conductivity type impurity element in the electrode contact region is equal to or less than 10 X 10^19 cm-3 (see claim 1, lines 35-37).
Regarding claim 2, U.S. Patent No. 10840369 recites: the semiconductor device according to claim 1, wherein 
the base contact region contains, in addition to the second conductivity type impurity element, said first conductivity type impurity element in a same amount as an amount of the first conductivity type element contained in the electrode contact region, and 
a density of the first conductivity type impurity element in the base contact region is lower than the density of the second conductivity type impurity element in the base contact region (see claim 2, lines 1-6).
Regarding claim 3, U.S. Patent No. 10840369 recites: the semiconductor device according to claim 1, wherein 
the semiconductor device has a termination section at a periphery of the device, the termination section having a mesa structure including a mesa inclined surface exposing a lateral end of the base contact region and a lateral end of the base region (see claim 1, lines 19-23).
Regarding claim 4, U.S. Patent No. 10840369 recites: the semiconductor device according to claim 3, 
further comprising a relaxation region of the second conductivity type having a higher impurity density than the base region and contacting a bottom surface of the base region, 
said mesa inclined surface exposing at least a portion of a lateral end of the relaxation region (see claim 1, lines 19-23).
Regarding claim 5, U.S. Patent No. 10840369 recites: the semiconductor device according to claim 3,
 further comprising a mesa bottom surface layer of the first conductivity type laterally in contact with the relaxation region, a top surface of the mesa bottom surface layer defining at least a portion of a bottom of the mesa structure (see claim 1, lines 24-26).
Regarding claim 6, U.S. Patent No. 10840369 recites: the semiconductor device according to claim 5, 
wherein the mesa bottom surface layer includes a junction termination extension region (see claim 6, lines 1-2).
Regarding claim 7, U.S. Patent No. 10840369 recites: the semiconductor device according to claim 5, 
further comprising a channel stopper region of the first conductivity type with a higher impurity density than the mesa bottom surface layer adjacent to the mesa bottom surface layer and reaching an outer edge of the mesa structure, a top surface of the channel stopper region defining a portion of a bottom of the mesa bottom surface layer (see claim 1, lines 27-31).
Regarding claim 8, U.S. Patent No. 10840369 recites: the semiconductor device according to claim 7, 
wherein a depth from a top surface of the base contact region to a bottom of the current spreading region is the same as a depth from a top surface of the base contact region in the termination region to a bottom of the channel stopper region (see claim 1, lines 32-34).
Regarding claim 9, U.S. Patent No. 10840369 recites: the semiconductor device according to claim 7, wherein 
an impurity density of the current spreading region is the same as an impurity density of the channel stopper region (see claim 9, lines 1-3).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by OHASHI (US 20170365709).
Regarding claim 1, OHASHI discloses a semiconductor device, comprising: 
a drift layer (fig 1, 24, para 40) of a first conductivity type (n type, see fig 1); 
a current spreading region (fig 1, 22, para 40) of the first conductivity type provided on the drift layer and having a higher impurity density than the drift layer (22 is n+ and 24 is n-, see fig 1); 
a base region of a second conductivity type (p-region 26a, see fig 1, para 40) provided on the current spreading region (26a is at least indirectly on 22, see fig 1(; 
a base contact region (fig 1, 34a, para 40) of the second conductivity type provided in a top part of the base region (34a is on top of 26a, see fig 1) and having a higher impurity density than the base region (34a is p+ and 26a is p, see fig 1, para 40); 
an electrode contact region (n+ region 28a, see fig 1, para 40) of the first conductivity type provided in a top part of the base region that is laterally in contact with the base contact region (28a is on top of 26a, and is on a side surface of 34a, see fig 1), the electrode contact region having a higher impurity density than the drift layer (28a is n+ and 24 is n-, see fig 1); 
a relaxation region (p+ region 32a, see fig 1, para 40) of the second conductivity type having a higher impurity density than the base region and contacting a bottom surface of the base region (32a is p+ and 26a is p, and 32a is on a bottom surface of 26a, see fig 1); and 
a MOS gate structure (18 and 20, see fig 1, para 40) having a gate electrode (fig 1, 18, para 40) and a gate insulating film (fig 1, 20, para 40) sandwiched between the gate electrode and a face of the base region so as to create a channel adjacent to the face of the base region (20 is between 18 and a side surface of 26a, see fig 1), 
wherein a density of a second conductivity type impurity element in the base contact region (34a can have a dopant concentration of 1E21, see para 65) is at least two times as much as a density of a first conductivity type impurity element in the electrode contact region (28a can have a dopant concentration of 1E18 per cc, see para 55), and 
wherein the density of the second conductivity type impurity element in the base contact region is equal to or greater than 1x 1020 cm-3  (34a can have a dopant concentration of 1E21, see para 65), and the density of the first conductivity type impurity element in the electrode contact region is equal to or less than 10X 1019 cm-3 (28a can have a dopant concentration of 1E18 per cc, see para 55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHASHI (US 20170365709) in view of SHIOMI (US 20170141186).
Regarding claim 2, OHASHI discloses the semiconductor device according to claim 1.
OHASHI fails to explicitly disclose a device, wherein the base contact region contains, in addition to the second conductivity type impurity element, said first conductivity type impurity element in a same amount as an amount of the first conductivity type element contained in the electrode contact region, and a density of the first conductivity type impurity element in the base contact region is lower than the density of the second conductivity type impurity element in the base contact region.
SHIOMI discloses a device, wherein the base contact region contains, in addition to the second conductivity type impurity element, said first conductivity type impurity element in a same amount as an amount of the first conductivity type element contained in the electrode contact region (14 is formed on the upper surface of 13 without a mask, and therefore the entire upper surface will be doped, including the portion that becomes 18, see fig 11, para 99-100), and a density of the first conductivity type impurity element in the base contact region is lower than the density of the second conductivity type impurity element in the base contact region (18 can be doped to a density of 1E19 per cubic cm and 14 can be doped to 2E18 per cubic cm, see para 71-72).
OHASHI and SHIOMI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OHASHI with the base contact doping of SHIOMI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OHASHI with the base contact doping of SHIOMI in order to make a highly reliable SiC device (see SHIOMI para 13).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHASHI (US 20170365709) in view of MATSUKI (US 20160133741).
Regarding claim 3, OHASHI discloses the semiconductor device according to claim 1.
OHASHI fails to explicitly disclose a device, wherein the semiconductor device has a termination section at a periphery of the device, the termination section having a mesa structure including a mesa inclined surface exposing a lateral end of the base contact region and a lateral end of the base region.
MATSUKI discloses a device, wherein the semiconductor device has a termination section at a periphery of the device (peripheral region, see fig , para 42), the termination section having a mesa structure (mesa including cell regions whose edge is in the peripheral region, see fig 1) including a mesa inclined surface (side surface of 3/5/15 which is inclined 90 degrees with respect to the top surface of 5, see fig 1) exposing a lateral end of the base contact region and a lateral end of the base region (the edge exposes sides of 3 and 5, see fig 1, para 44).
OHASHI and MATSUKI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OHASHI with the doping and mesa geometry of MATSUKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OHASHI with the doping and mesa geometry of MATSUKI in order to simplify the manufacturing process (See MATSUKI para 9).
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHASHI (US 20170365709) in view of SHIOMI (US 20170141186) and MATSUKI (US 20160133741).
Regarding claim 4, OHASHI discloses the semiconductor device according to claim 3.
OHASHI fails to explicitly disclose a device, further comprising a relaxation region of the second conductivity type having a higher impurity density than the base region and contacting a bottom surface of the base region, 
said mesa inclined surface exposing at least a portion of a lateral end of the relaxation region.
SHIOMI discloses a device, further comprising a relaxation region of the second conductivity type having a higher impurity density than the base region and contacting a bottom surface of the base region (17a can be p-doped to a density of 5E18 per cc and 13 can be p-doped to a density of 1E17, see fig 1, para 98 and 74).
MATSUKI discloses a device wherein said mesa inclined surface exposing at least a portion of a lateral end of the relaxation region (the side surface exposes a portion of layer 15, see fig 1, para 57).
OHASHI and SHIOMI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OHASHI with the base contact doping of SHIOMI and with the doping and mesa geometry of MATSUKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OHASHI with the base contact doping of SHIOMI in order to make a highly reliable SiC device (see SHIOMI para 13) and with the doping and mesa geometry of MATSUKI in order to simplify the manufacturing process (See MATSUKI para 9).
Regarding claim 5, OHASHI discloses the semiconductor device according to claim 3.
OHASHI fails to explicitly disclose a device, further comprising a mesa bottom surface layer of the first conductivity type laterally in contact with the relaxation region, a top surface of the mesa bottom surface layer defining at least a portion of a bottom of the mesa structure.
SHIOMI discloses a device, further comprising a mesa bottom surface layer (12a can be n-doped to 2E17 per cc, and is laterally in contact with 17a, see fig 1, para 49) of the first conductivity type laterally in contact with the relaxation region, a top surface of the mesa bottom surface layer defining at least a portion of a bottom of the mesa structure (a top surface of 12a forms part of a bottom of the mesa comprising 13, next to the trench T1).
OHASHI and SHIOMI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OHASHI with the doping geometry of SHIOMI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OHASHI with the doping geometry of SHIOMI in order to make a highly reliable SiC device (see SHIOMI para 13).
Regarding claim 6, OHASHI discloses the semiconductor device according to claim 5.
OHASHI fails to explicitly disclose a device, wherein the mesa bottom surface layer includes a junction termination extension region.
SHIOMI discloses a device, wherein the mesa bottom surface layer includes a junction termination extension region  (12a forms junctions with several p-doped regions, see fig 1).
OHASHI and SHIOMI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OHASHI with the doping geometry of SHIOMI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OHASHI with the doping geometry of SHIOMI in order to make a highly reliable SiC device (see SHIOMI para 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811